*176Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donnise Batton appeals the district court’s order granting summary judgment to Defendants in this action filed pursuant to Section 301 of the Labor Management Relations Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Batton v. Commc’ns Workers of Am., No. 2:13-cv-00426-MSD-LRL, 2014 WL 5742409 (E.D.Va. Aug. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.